“Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

BROWN INV. ADVISORY & TR. CO., *
Plaintiff *
Vv. * CIVIL NO. JKB-19-2332
DAVID T. ALLEN et al., * |
Defendants *
* * é x x * x * k x * ”
MEMORANDUM

The central issue in this case is who has the authority to control two financial accounts
owned by Dr. Joseph P, Allen (“J.P. Allen”) and managed by Brown Investment Advisory & Trust
Company (“Brown”).! To answer this question, Brown brings claims for interpleader and a
declaratory judgment naming J.P. Allen; his brother, David T. Allen (“D.T. Allen”); and his
daughter, Elizabeth Key (“Key”) as Defendants. (ECF No. 40.) Key cross-claims, seeking a
declaratory judgment against D.T. Allen. (ECF No. 45.) |

Four ripe motions to dismiss are pending before this Court. First, J.P. Allen moves to
dismiss Brown’s interpleader and declaratory judgment claims against him. (ECF No. 46.) In
three different motions, D.T. Allen moves to dismiss (1) Key’s cross-claim against him (ECF No.

47); (2) Brown’s claim for interpleader and declaratory judgment against him (ECF No. 54); and

 

1 J.P, Allen contends that Brown ne longer manages the financial accounts at issue, since he transferred his
IRA Account to the custodianship of Wells Fargo and ceded his Joint Cash Account to his wife, Bonnie Allen; in
January 2020. (J.P. Allen Mot. Dismiss Brown Am. Compl. Mem. Supp. at 3-4, ECF No. 46-1.) As this Court has
noted, however, J.P. Allen’s mental competency to participate in these proceedings remains a central issue in this
case (ECF No. 31), and as such, the Court defers consideration of the validity of J.P. Allen’s transfers ofhis :
accounts pending the outcome of competency proceedings. .
 

Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 2 of 22

(3) Key’s defamation claim against him (ECF No. 36 (Civ. No. JKB-19-2922)).? No hearing is
required. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, consideration of
J.P. Allen’s motion to dismiss is STAYED pending the outcome of the competency hearing, and
D.T. Allen’s motions to dismiss are DENIED.
L Background :

J.P. Allen’s IRA Account and Joint Cash Account (“Disputed Accounts”) are at the center
of this case.?_ Although Brown initially believed it was the custodian of the Disputed Accounts
(see Brown Compl. 1, ECF No. 1), Brown later amended its complaint to indicate that it managed
J.P, Allen’s accounts as an investment adviser. (See Brown Am. Compl. { 1, ECF No. 40. In its
Amended Complaint, Brown alleges that J.P. Allen designated U.S. Bank as the Qualified
Custodian of his Disputed Accounts in 2010, (/d. ] 17.) By the same correspondence, J P Allen
authorized Brown, which has its principal place of business in Maryland, to act on J.P. Allen's
instructions to use assets in his Disputed Accounts to pay for monthly living expenses for him and
his wife, Bonnie Allen. (Ud. J 2, 16, 17.) As of July 31, 2019, J.P. Allen’s Joint Cash Account
contained $5,923.06, and his IRA Account totaled $585,913.20. Ud. JJ 11, 18.)

Four of J.P. Allen’s purported durable power of attorney (“DPOA”) assignments are
relevant to the resolution of these motions—two in favor of Key and two in favor of D.T. Allen.
(See id: [J 19-22, 34, 76.) In 2013, J.P. Allen executed a DPOA in Texas naming Key as his
attorney-in-fact. (Ud. § 19.) The next year, J.P. Allen executed another DPOA in the District of

Columbia also designating Key as his attorney-in-fact. (id. at § 22.) In April 2019, however,

 

2 ECF citations including “Civ. No. JKB-19-2922,” refer to documents filed in Key v. Allen, Civ. No. JKB-
19-2922, before it was consolidated with Brown vy. Allen, Civ. No. IKB-19-2332 (the lead case). (See ECF No. 57.)
Unless otherwise noted, all other referenced documents were filed in the lead case.

3 Brown manages seven accounts pertaining to J.P, Allen and his family, but only his IRA and Joint cash
Accounts are relevant to this dispute. (Brown Am. Compl. { 46, n.2.}

2

 
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 3 of 22

Stuart Weliever (“Attorney Weliever”), a lawyer purporting to represent J.P. Allen, notified Brown
that J.P. Allen had executed a new DPOA in Indiana naming D.T. Allen as his attorney-in-fact and
“cancell[ing] any prior POA appointments.” (Jd. at { 32 (quoting Brown Am. Compl. Am. Ex. A
at { 22, ECF No, 40-3).) Brown also believes that J.P. Allen executed another DPOA in favor of
D.T, Allen around September 2019. (Ud. $76.) |

In its Amended Complaint, Brown alleges that in the same April 2019 letter, Attorney
Weliever informed Brown that “JP Allen ‘now wishes to resume a role in reviewing his financial
affairs, with assistance from D.T. Allen.’” (Ud. {37 (quoting Brown Am. Compl. Am. Exs. A at J
27, A-7 at 2).) Attorney Weliever also sought to convene an exclusive meeting about J.P. Allen’s
accounts with D.T. Allen and J.P. Allen without inviting Key. (id. at {65.) In December 2019,
D.T. Allen sent an invoice to Brown for payment of J.P. Allen’s living expenses. Ud. J 79.) Brown
became concerned, however, when irregularities in the document indicated that the invoice had
been edited by D.T. Allen. Ud. {4 80-81.) Due to questions about the authenticity of the invoice,
Brown explained in a letter to Defendants’ counsel that moving forward, it “could no longer take
any instructions from DT Allen as JP Allen’s purported attorney-in-fact and would not issue
payment for any invoices or expenses from JP Allen’s accounts for which DT Allen claimed to
have a valid DPOA.” (id. § 82 (citing Brown Am. Compl. Ex. R, ECF No. 40-6).)

After Brown brought its Complaint against him for interpleader and declaratory judgment,
D.T. Allen did not file any responsive pleading, though he did file an affidavit attached to J.P.
Allen’s motion to dismiss stating that he “will not be filing an Answer or otherwise asserting any
claim” in this action. (J.P. Allen Mot. Dismiss Brown Compl. Ex. 4, ECF No. 7-5.) D.T. Allen
further averred that he “will not be asking the Court for any relief,” though he has not, to this

Court’s knowledge, revoked his claim that he is the rightful holder of the DPOA. (/d. ) D.T. ‘Allen

i

 
 

Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 4 of 22

did, however, file a motion to dismiss Key’s initial cross-claim against him, arguing that this Court
lacks personal jurisdiction. (D.T. Allen Mot. Dismiss Key Cross-Claim, ECF No. 22.)

When Brown filed its Amended Complaint, Key renewed her cross-claim against D.T.
Allen, seeking a declaratory judgment that she is J.P. Allen’s rightful attorney-in-fact. (Key Cross-
Claim at 16-17, ECF No. 45.) J.P. Allen then moved to dismiss Brown’s Amended Complaint.
(J.P. Allen Mot. Dismiss Brown Am. Compl., ECF No. 46.) In that motion, J.P. Allen explained
that upon learning that Brown was not the custodian of the Disputed Accounts, J.P.’ Allen
“instructed another of his financial advisors, Wells Fargo Advisers (‘Wells Fargo’), to request U.S.
Bank to transfer the subject Dr. Allen-owned accounts it was holding to Wells Fargo.” (J.P. Allen
Mot. Dismiss Brown Am. Comp]. Mem. Supp. at 4, ECF No. 46-1.)

Once again, D.T, Allen did not file a responsive pleading, but instead attached shother
affidavit to J.P. Allen’s motion to dismiss Brown’s Amended Complaint, stating that he “will not
be filing an Answer or otherwise asserting any claim” and does not “have any interest in pursuing”
his role as a defendant in this case. (J.P. Allen Mot. Dismiss Brown Am. Compl. Ex. 2, ECF No.
46-3.) Thereafter, D.T. Allen, represented by counsel, filed motions to dismiss Key’s renewed
cross-claim and Brown’s Amended Complaint for a lack of personal jurisdiction and Brown’s
Amended Complaint for failure to state a claim. (See D.T. Allen Mot. Dismiss Key Cross-Claim,
ECF No. 47; D.T. Allen Mot. Dismiss Brown Am. Compl., ECF No. 54.) D.T, Allen‘attached an
affidavit to his motion to dismiss Key’s cross-claim stating that he has “never resided in Maryland,
owned property in Maryland, worked in Maryland or knowingly conducted any business on [his]
own behalf in Maryland.” (D.T. Allen Mot. Dismiss Key Cross-Claim Ex. 1, ECF No. 47-2.)

In the meantime, Key sued D.T. Allen in this District for defamation. (See Key Compl.,

ECF No. 1 (Civ. No. JKB-19-2922).) In Key’s Amended Complaint, now the operative pleading,

 
 

Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 5 of 22

she alleges that D.T. Allen sent defamatory communications into Maryland “in furtherance of his
continuing efforts to control [J.P.] Allen’s finances.” (Key Am. Compl. § 21, ECF No. 30 (Civ.
No. JKB-19-2922).) Key alleges that D.T. Allen “emailed, called, and texted Mr. William T.
Abell,” J.P. Allen’s Maryland-based tax accountant, seeking to obtain J.P. Allen’s tax returns from
2014 through 2018. (/d. { 16.) D.T. Allen told Abell that J.P. Allen had been “maintained in an
alcohol and drug-induced haze” and that “[t]he POA was grossly abused in many ways[.]” Ud |
17 (internal quotations omitted).) Additionally, Key alleges that D.T. Allen has contacted
employees at Brown “to try and elicit information and documents” about the financial affairs of
J.P. Allen, Key, and Key’s brother. (/d. 7 19.) In one such email, D.T. Allen told Alice Paik, a
Brown employee based in Texas, that “Joe and Elizabeth have only spoken on the phone a few
times in the last two years, and she never comes to visit.” (Id. { 20 (internal quotations omitted).)
In 2019, D.T. Allen also exchanged a series of emails with Melina Selimbegovic, who works in
Brown’s Chevy Chase, Maryland office. (See Key Opp’n D.T. Allen Mot. Dismiss Key Am.
Compl. Exs. B-E, ECF Nos. 63-3-63-6.) In one such email, D.T. Allen told Selimbegovic that
Key sought to “cover serious financial misdeeds,” and as such, Selimbegovic should “continue to
pay all bills I submit” for J.P, Allen’s care. (Key Opp’n D.T. Allen Mot. Dismiss Key Am. Compl.
Ex. B.) While D.T. Allen requested that Selimbegovic withhold payment to a psychiatrist who
evaluated J.P. Allen (Key Opp’n D.T. Allen Mot. Dismiss Key Am. Compl. Ex. C), for example,
he asked Brown to pay J.P. Allen’s American Express bill (Key Opp’n D.T. Allen Mot. Dismiss
Key Am. Compl. Ex. E at 2-3).

D.T. Allen moved to dismiss both Key’s defamation Complaint and then her Amended

Complaint on personal jurisdiction grounds.’ (See D.T. Allen Mot. Dismiss Key Compl. Mem.

 

4 Although D.T, Allen’s initial motion to dismiss argued that Key’s defamation claim failed to state a claim
for relief under Rule 12(b)(6) (see D.T. Allen Mot. Dismiss Key Compl. Mem. Supp. at § II, ECF No. 19-1 (Civ.

5

 
 

Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 6 of 22

Supp., ECF No. 19-1 (Civ. No. JKB-19-2922); D.T. Allen Mot. Dismiss Key Am. Compl: Mem.
Supp., ECF No. 36-1 (Civ. No. JKB-19-2922).) Key’s defamation case has since been
consolidated with Brown’s action for interpleader and declaratory judgment. (See ECF No. 57.)
if, Legal Standards

A, Standard for Motion to Dismiss for Lack of Personal Jurisdiction

A motion to dismiss under Rule 12(b)(2) is a test of the Court’s personal jurisdiction over the
defendant. “[W]hen, as here, the court addresses the question [of personal jurisdiction] on the
basis only of motion papers, supporting legal memoranda and the relevant allegations of a
complaint, the burden on the plaintiff is simply to make a prima facie showing of a sufficient
jurisdictional basis to survive the jurisdictional challenge.” New Wellington Fin. Corp. v. Flagship
Resort Dev. Corp., 416 F.3d 290, 294 (4th Cir. 2005) (quoting Combs v. Bakker, 886 F.2d 673,
676 (4th Cir. 1989)). Objections to personal jurisdiction can be waived if they were available to
the defendant and not raised in the defendant’s first motion to dismiss under Rule 12(b). See Fed.
R. Civ. P. 12¢h),

B. Standard for Motion to Dismiss for Failure to State a Claim

To survive a motion to dismiss, “a complaint must contain sufficient factual matter, accepted
as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility
exists “when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Jd at 678. An inference of a

mere possibility of misconduct is insufficient to support a plausible claim. Jd. at 679. Rather,

 

No. JKB-19-2922)), D.T. Allen does not renew this claim in his motion to dismiss Key’s Amended Complaint,
which is now the operative pleading (see D.T. Allen Mot. Dismiss Key Am. Compl. Mem. Supp., ECF No. 36-1
(Civ. No. IKB-19-2922).) D.T. Allen’s first motion to dismiss was denied without prejudice (see ECF No. 30 (Civ.
No, JKB-19-2922)), |
 

Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 7 of 22’

“[fJactual allegations must be enough to raise a right to relief’ above the speculative level.”
Twombly, 550 U.S. at 555. “A pleading that offers ‘labels and conclusions’ or . . . ‘naked
assertion[s]’ devoid of ‘further factual enhancement” will not suffice. Iqbal, 556 U.S. at 678
(alteration in original) (quoting Twombly, 550 U.S. at 555, 557), Although when considering a
motion to dismiss, a court must accept as true all factual allegations in the complaint, this principle
does not apply to legal conclusions couched as factual allegations. Twombly, 550 U.S. at 555.
Hf, Analysis

There are currently four ripe motions to dismiss pending before this Court. First, J.P. Allen
moves to dismiss Brown’s interpleader and declaratory judgment claims for failure to state a claim
upon which relief can be granted. (J.P. Allen Mot. Dismiss Brown Am. Compl.) In response, Key
alleges that the transfer of J.P. Allen’s Disputed Accounts away from Brown’s management was
“fraudulent” and “an improper attempted end around to avoid the direct issue of JP Allen’s
Competency.” (Key Opp’n J.P. Allen Mot. Dismiss Brown Am. Compl. at 2, ECF No. 48.) Given
that J.P. Allen’s mental competency to participate in this litigation is still at issue with the relevant
expert report and hearing forthcoming (see ECF No. 101), the Court is not prepared to consider
J.P. Allen’s motion to dismiss, which directly implicates his competency. Accordingly, resolution
of J.P. Allen’s motion to dismiss (ECF No. 46) is stayed pending the outcome of the competency
proceedings in this case. As a result, the Court will consider D.T. Allen’s three remaining ripe
motions to dismiss (1} Key’s cross-claim (ECF No. 47), (2) Brown’s Amended Complaint (ECF

No. 54), and (3) Key’s defamation claim (ECF No. 36 (Civ. No. JKB-19-2922)).
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 8 of 22

D.T. Allen brings Rule 12(b)(2) motions to dismiss all three claims against him for lack of
personal jurisdiction (ECF Nos, 47, 54, 36 (Civ. No. JKB-19-2922))° and Rule 12(b)(6) motions
to dismiss Brown’s Amended Complaint for failure to state a claim (ECF Nos. 47, 54). The Court
addresses each of D.T. Allen’s argued grounds for dismissal in turn and concludes that all claims
survive D.T. Allen’s motions to dismiss.

A, Rule 12(b)(2) Challenges

D.T. Allen argues that this Court lacks personal jurisdiction over him to hear Key’s cross-
claim; Brown’s interpleader and declaratory judgment claims; and Key’s defamation claim. First,
the Court considers whether D.T, Allen waived his right to challenge personal jurisdiction,
Finding that D.T. Allen has not waived his jurisdictional challenge, the Court considers whether it
has personal jurisdiction over each of the claims asserted against D.T. Allen. See Pan-Am. Prod
& Holdings, LLC v. R.T.G. Furniture Corp., 825 F. Supp. 2d 664, 678 (M.D.N.C. 2011) (“When
specific jurisdiction is asserted, jurisdiction must be established for each claim alleged.”). The
Court considers Brown’s interpleader and declaratory judgment claims in tandem with Key’s
cross-claim because Key’s cross-claim stems from the same operative facts grounding Brown’s
Amended Complaint.

I. Waiver

Objections to personal jurisdiction may be watved by express or implied consent. CoStar
Realty Information, Inc. v. Field, 612 F. Supp. 2d 660, 668 (D. Md. 2009). Rule 12(h)(1)(A)
provides that a party waives his or her defense to persona! jurisdiction by “omitting it from a

motion in the circumstances described in Rule 12(g)(2).” With exceptions inapplicable to this

‘
4

{

 

5 D.T. Allen moves to dismiss Key’s cross-claim for a lack of personal jurisdiction “pursuant to Federal Rule
12(b\(6)” (D.T. Allen Mot, Dismiss Key Cross-Claim at 1, ECF No. 47), but the Court considers this motion to
dismiss under Rule 12(b)(2), which provides for the personal jurisdiction defense.

8

 
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 9 of 22

case, Rule 12(g)(2) mandates a limitation on additional motions under Rule 12(b): “[A] party that
makes a motion under [Rule 12] must not make another motion under this rule raising a defense
or objection that was available to the party but omitted from its earlier motion.” As this Court
recognized in Blank v. Ness, the combination of these two Rules creates “a ‘strict waiver policy’
for the defense of lack of personal jurisdiction if not raised in the first motion to dismiss under
Rule 12 and if it was available at that time.” Civ. No. JKB-16-3735, 2018 WL 1399812, at *2 (D.
Md. Mar, 20, 2018) (quoting Laneheart v. Devine, 102 F.R.D. 592, 594 (D. Md. 1984)).

Brown asserts that D.T. Allen waived his personal jurisdiction defense by not filing a
jurisdictional challenge within the time allowed for responsive pleadings under Rule 12(a)
(Brown Opp’n D.T. Allen Mot. Dismiss Brown Am. Compl. at 10-13, ECF No. 56.) Although
Brown cites dicta to support this argument, see Brock v, Air & Liquid Sys. Corp., Civ. No. 19-3 14,
2020 WL 977977 (M.D.N.C. Feb, 28, 2020), the Federal Rules do not contemplate waiver of 12(b)
defenses simply for missing the deadlines for responsive pleadings set forth in Rule 12(a). See
Hedeen Intern., LLC v. Zing Toys, Inc., 811 F.3d 904, 906 (7th Cir. 2016) (quoting Charles Alan
Wright & Arthur R, Miller, 5C Fed. Prac. & Proc. Civ. § 1391 (3d ed. 2004) (explaining that this
result relies on “an overly strict interpretation of the language of 12(a) and Rule 12(h)(1)”) (internal
quotations omitted)). D.T. Allen did not file an answer or responsive pleading before challenging
personal jurisdiction, and as such, the strict waiver policy is not triggered. See Warren v. Tri Tech
Labs., Inc., Civ. No. 12-00046, 2013 WL 6147680, at *3 (W.D. Va. Nov, 22, 2013) (explaining
that affidavits do not constitute pleadings under Rule 7(a)). As a result, D.T. Allen has preserved

his right to challenge this Court’s personal jurisdiction over him.

 

6 In this case, D.T. Allen had 60 days to file an answer or responsive pleading because he waived service.
See Fed, R, Civ. P. 12(a)(1)(A)(iD.
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 10 of 22

2. Personal Jurisdiction

Two types of personal jurisdiction exist: general jurisdiction, based upon continuous and
systematic activities by a defendant in the state, and specific jurisdiction, premised upon a
defendant’s contacts with the forum state when the suit arises out of those specific
contacts. Daimler AG v. Bauman, 571 U.S. 117, 126-27 (2014). Ifa plaintiff has made a
showing of either type, then personal jurisdiction is established. The evidence in this case does
not suggest that D.T. Allen has “continuous and systematic” contacts such that he is “essentially
at home” in Maryland, so the Court considers whether it has specific jurisdiction over each of the
claims in this case. Jd. at 127 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
U.S. 915, 919 (2011)).

Sufficient minimum contacts exist to establish specific jurisdiction where a defendant
“purposefully avails itself of the privilege of conducting activities within the forum State, thus
invoking the benefits and protections of its laws.” See Hanson v. Denckla, 357 U.S. 235, 253
(1958). Where specific jurisdiction exists, the State’s jurisdiction is limited to controversies
arising from the defendant’s activities in the forum. Helicopteros Nacionales de Colombia, S.A.
v. Hall, 466 U.S, 408, 414 n.8 (1984).

“A federal court sitting in diversity has personal jurisdiction over a non-resident
defendant if (1) an applicable state long-arm statute confers jurisdiction and (2) the assertion of
that jurisdiction is consistent with constitutional due process.” Nichols v. G.D, Searle & Co.,
991 F.2d 1195, 1199 (4th Cir. 1993). As such, for each of the claims against D.T. Allen, the
Court evaluates whether (a) Maryland’s long-arm statute confers jurisdiction, and (b) that

jurisdiction comports with due process.

10
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 11 of 22

a. Maryland’s Long-Arm Statute

Courts have consistently held that Maryland’s long-arm statute “is coextensive with the
limits of personal jurisdiction set by the due process clause of the Federal Constitution.” Beyond
Sys., Inc. v, Realtime Gaming Holding Co., LLC, 878 A.2d 567, 576 (Md. 2005). The Maryland
Court of Appeals has clarified, however, that this does not mean “that it is now permissible to
simply dispense with analysis under the long-arm statute. ... Rather... we interpret the long-
arm statute to the limits permitted by the Due Process clause when we can do so consistently
with the canons of statutory construction.” Mackey v. Compass Mitg., Inc., 892 A.2d 479, 493
n.6 (Md, 2006). “In practical terms, then, the due process limitation defines the outer perimeter
of Maryland’s long-arm statute, but does not eliminate the need to identify a prong of the statute
that appears to confer jurisdiction.” Beyond Sys., Inc. v. Kennedy W. Univ., Civ. No. DKC-05-
2446, 2006 WL 1554847, at *4 (D. Md. May 31, 2006). )

Maryland Code, Courts and Judicial Proceedings (“CJP”) § 6-103 explains under which
circumstances a Maryland court has personal jurisdiction over a nonresident defendant. When
the long-arm statute provides the sole basis for personal jurisdiction over a defendant, “he may
be sued only on a cause of action arising from any act enumerated in this section.” CJP § 6-
103(a). The statute establishes the following pertinent grounds for jurisdiction:

(b) A court may exercise personal jurisdiction over a person, who directly or
by an agent:

(1) Transacts any business or performs any character of work or service .

in the State;
woke

(4) Causes tortious injury in the State or outside of the State by an act
or omission outside the State if he regularly does or solicits |
business, engages in any other persistent course of conduct in the -
State or derives substantial revenue from goods, food, services, or |
manufactured products used or consumed in the State;

1]
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 12 of 22

CIP § 6-103.
i = Brown’s Claims and Key’s Cross-Claim

Even if a defendant has never entered the forum State personally or through an agent, he
or she “may be deemed to have ‘transacted business’ in the State within the meaning of [CIP § 6-
103(b)(1)] as long as his or her actions culminate in ‘purposeful activity’ within the State.” Stisser
v, SP Bancorp, Inc., 174 A.3d 405, 427-28 (Md. Ct. Spec. App. 2017) (alteration in original)
(citation and quotations omitted). Maryland courts have found purposeful activity even where out-
of-state defendants were not repeat players in the State. See, e.g., Jason Pharmaceuticals, Ine. v.
Jianas Bros, Packaging Co., Inc., 617 A.2d 1125, 1128 (Md. Ct. Spec. App. 1993) (concluding a
one-transaction contract with a Maryland corporation); Sleph v. Radtke, 545 A.2d 111, 115 (Md.
Ct. Spec. App. 1988) (entering into a mortgage in the State). Indeed, a defendant need not even
engage in “commerce or transactions for profit” to come within the scope of § 6-103(b)(1) as long
as the party’s conduct represents purposeful activity in the forum State. Malinow v. Eberly, 322
F, Supp. 594, 598 (D. Md. 1971) (internal citations omitted).

With respect to Brown’s claims and Key’s cross-claim, D.T, Allen is subject to this Court’s
jurisdiction under CJP § 6—-103(b)(1) because he has transacted business in Maryland by directing
representatives of Brown to pay bills on behalf of J.P. Allen. Brown and Key collectively point to
at least three different instances where D.T, Allen ordered the payment of J.P. Allen’s bills by
Brown representatives. (See Key Opp’n D.T. Allen Mot. Dismiss Brown Am. Compl. Exs. A, D,
ECF Nos, 60-1, 60-4; Brown Am. Compl. { 79.) Although D.T. Allen avers that he has never
“conducted any business on {his] own behalfin Maryland” (D.T. Allen Mot. Dismiss Key Cross-

Claim Ex. 1 (emphasis added)), this qualification is immaterial to the application of CIP § 6-

12 a
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 13 of 22.

103(b)(1), which does not require personal profit or benefit. As such, § 6-103(b)(1) confers
personal jurisdiction over Brown’s claims and Key’s cross-claim against D.T. Allen.
ti, Key’s Defamation Claim

Subsection (b)(1) does not reach Key’s defamation claim because the cause of action in
suing for defamation does not arise out of D.T. Allen’s business transactions in Maryland, see CJP
§ 6-103(a), but § 6-103(b)(4) is applicable. Subsection (b)(4) requires both that (1) defendant
caused a tortious injury in or out of Maryland, and (2) defendant either “regularly does or solicits
business, engages in any other persistent course of conduct in the State or derives substantial
revenue from goods, food, services, or manufactured products used or consumed in the State” See
also Greenwood v. Tides Inn, Inc., 504 F. Supp. 992, 994 (D. Md. 1980). Maryland courts have
not clearly defined the meaning of a “persistent course of conduct,” but the Maryland Court of
Appeals has acknowledged that the term has “a relatively flexible quality,” and as such, it was
“meant to be coextensive with the requirements of due process.” Geelhoed v. Jensen, 352 A.2d
818, 226-27 (Md. 1976). The Fourth Circuit has explained that “a plain reading of” the term
indicates that “the contacts resulting from the conduct must be continuous over a long period of
time.” Pandit v. Pandit, 808 Fed. App’x 179, 186-87 (4th Cir. 2020); see also McLaughlin v.
Copeland, 435 F. Supp. 513, 528 (D. Md. 1977). |

This Court has personal jurisdiction over Key’s defamation claim against D.T. Allen under
§ 6-103(b)(4). First, Key has alleged that D.T. Allen caused a tortious injury—defamation—
through his actions outside of the State. Second, these allegedly defamatory communications were
part of D.T. Allen’s persistent course of conduct in Maryland. D.T. Allen specifically sought to
create continuous obligations in Maryland, as evidenced by his request in an email to Selimbegovic

that she “continue to pay all bills I submit for the care of [J.P.] Allen . . . and send to me for

13
 

Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 14 of 22

approval any that are recurrent bills that need an approval for ar least the next 6 months.” (Key
Opp’n D.T. Allen Mot. Dismiss Key Am. Compl. Ex. B (emphasis added).) As a result, § 6-
103(b)(4) confers jurisdiction over Key’s defamation claim.
b. Due Process

Having determined that Maryland’s long-arm statute reaches all current claims against
D.T. Allen, the Court considers whether jurisdiction over D.T. Allen satisfies due process
requirements. The Due Process Clause of the Fourteenth Amendment protects a defendant from
having to litigate a claim in a forum where he would not “reasonably anticipate” having to
litigate. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985). To satisfy due process, a
plaintiff must show that a defendant has sufficient minimum contacts with the forum State éuch

that “the maintenance of the suit does not offend traditional notions of fair play and substantial

justice.” Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945),

In evaluating whether the assertion of specific jurisdiction comports with due process, a
court must consider “(1) the extent to which the defendant purposely availed itself of the
privilege of conducting activities in the State; (2) whether the plaintiff[’s] claims arise out of
those activities directed at the State; and (3) whether the exercise of personal jurisdiction would
be constitutionally reasonable.” Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 278
(4th Cir, 2009).

The first prong articulates the minimum contacts requirement that the defendant
purposely avail itself of the privilege of conducting business within the forum State. Jd. In.
analyzing purposeful availment, a court must avoid merely adding up the contacts and comparing
them to prior cases; rather, it must focus on the quality and nature of the contacts. Carefirst of

Mad., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 397 (4th Cir. 2003); see also CSR Ltd.

14

 
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 15 of 22

v. Taylor, 983 A.2d 492, 496 (Md. 2009) (explaining that a defendant establishes minimum
contacts when he or she “engaged in significant activities in the State or created continuing
obligations with the State’s residents, thus taking advantage of the benefits and protections of
Maryland law”). With respect to an out-of-state defendant who “enters” the forum State through
the Internet, the Fourth Circuit provides that such minimum contacts are sufficient under the Due
Process Clause where the defendant “(1) directs electronic activity into the State, (2) with the
manifested intent of engaging in business or other interactions within the State, and (3) that
activity creates, in a person within the State, a potential cause of action cognizable in the State’s
courts.” ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 714 (4th Cir. 2002).
The second prong of the specific jurisdiction test requires that the defendant’s contacts
with the forum State form the basis of the suit. Consulting Eng’rs, 561 F.3d at 278-79. This
inquiry is straightforward. See Tire Eng’g & Distrib., LLC v. Shandong Linglong Rubber Co.,
Ltd., 682 F.3d 292, 303 (4th Cir, 2012) (“Where activity in the forum state is ‘the genesis of the
dispute,’ this prong is easily satisfied.”) (quoting CFA Inst. v. Inst. of Chartered Fin, Analysts of
India, 551 F.3d 285, 295 (4th 2009)). “[A] plaintiff's claim will ‘arise’ out of the defendant’s
activities in the forum state where ‘substantial correspondence and collaboration between the

335

parties, one of which is based in the forum state, forms an important part of the claim.” Ryan v.

TEV Corp., Civ, No, ELH-18-3852, 2019 WL 5683400, at *8 (D. Md. Nov. 1, 2019) Gnternal
citation omitted).

The third prong permits the Court to consider additional factors to ensure that the
exercise of jurisdiction is constitutionally reasonable. These factors include:

(1) the burden on the defendant of litigating in the forum; (2) the interest of the ©

forum state in adjudicating the dispute; (3) the plaintiffs interest in obtaining
convenient and effective relief; (4) the shared interest of the states in obtaining |
 

Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 16 of 22

efficient resolution of disputes; and (5) the interests of the states in furthering
substantive social policies.

Consulting Eng’rs, 561 F.3d at 279; see Crussiah v. Inova Health Sys., Civ. No. JKB-14-4017,
2015 WL 7294368, at *5 (D. Md. Nov. 19, 2015) (finding burden on defendant to litigate in
neighboring state was not onerous; plaintiff's interest in convenient relief was countervailing:
and Maryland had an interest in adjudicating a contract dispute between a Maryland resident and
doctors who practice in-state). This third element “ensures that litigation is not ‘so gravely |
difficult and inconvenient’ as to place the defendant at a ‘severe disadvantage in comparison to
his opponent.’” CF4 Inst., 551 F.3d at 296 (quoting Christian Science Bd. of Directors of First
Church of Christ, Scientist v. Nolan, 259 F.3d 209, 217 (4th Cir. 2001)).
i Brown’s Claims and Key’s Cross-Claim

With respect to Brown’s interpleader and declaratory judgment claims and Key’s cross-
claim, D.T. Allen purposefully availed himself of the privilege of doing business in Maryland.
Starting around January 2019, D.T. Allen allegedly began initiating phone ‘and email
communications with representatives of Brown regarding J.P. Allen’s accounts. (See Key Opp’n
D.T. Alien Mot. Dismiss Brown Am. Compl. at 11, ECF No. 60.) Although a course of
communications solely dedicated to gathering information about J.P. Allen’s accounts would not
constitute purposeful availment, D.T. Allen’s series of calls and emails into Maryland specifically
targeted the forum State to control his brother’s finances. (See Key Opp’n D.T. Allen Mot. Dismiss
Brown Am. Compl. Exs. A, D, ECF Nos. 60-1, 60-4; Brown Am. Compl. 7 79.) As such, D.T.
Allen acted with the manifest intent of targeting J.P. Allen’s Disputed Accounts, which. were
managed in the State. See ALS Scan, 293 F.3d at 714.

The second prong of the due process analysis is easily satisfied because D.T. Allen’s

“substantial correspondence and collaboration” with representatives of Brown starting in 2019 is

16

 
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 17 of 22

central to the dispute over who holds the valid DPOA. Ryan, 2019 WL 5683400, at *8 (internal
quotations and citation omitted). D.T, Allen’s argument that this Court’s jurisdiction over him
“improperly attributes a plaintiff's forum connections to the defendant” is unavailing. (D.T. Allen
Reply Mot. Dismiss Brown Am. Compl. at 9, ECF No. 78 (quoting Walden v. Fiore, 571 US. 277,
290 (2014) (internal quotations omitted).) Unlike in Walden, where Nevada citizens sued a
Georgia defendant in Nevada for an injury that occurred in Georgia, Walden, 571 U.S. at 290, D.T.
Allen allegedly injured Brown in Maryland as a result of his contacts with Maryland, which
constitute a central element of this dispute.

Third, personal jurisdiction over D.T. Allen is constitutionally reasonable. D.T. Allen
argues that because his “documents related to this litigation are located in Louisville, Kentucky
... It would be a burden to require [D.T.] Allen to travel to Maryland where he has no residence,
no contacts, and no access to his documents, to litigate this case.” (D.T. Allen Reply Mot. |
Dismiss Brown Am. Compl. at 10.) D.T. Allen does not explain why litigating in Maryland
places him at a severe disadvantage vis-a-vis the other parties to this case, and without analysis
of why other relevant factors demonstrate that personal jurisdiction is constitutionally
unreasonable, this Court rejects D,.T. Allen’s objections on this basis. See CFA Inst., 551 F.3d at
296. |

i, Key’s Defamation Claim

Accordingly, the Court moves on to determine whether personal jurisdiction over Key’s
defamation claim against D.T. Allen is consistent with due process. As for the first prong of the
due process analysis, D.T. Allen relies heavily on Wicklund v. O’Connell, Civ. No. 95-0008,
1995 WL 421695 (W.D. Va. July 13, 1995) to argue that he does not have the requisite minimum

contacts with Maryland for this Court to have jurisdiction over Key’s defamation claim. (See

17
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 18 of 22

D.T. Allen Mot, Dismiss Key Am. Compl. Mem. Supp. at 6-7.) Although it is true that “the
jurisdictional analysis must go beyond whether a communication was sent into a state,” unlike in
that case, D.T. Allen “purposefully directed” his communications into Maryland, where J.P.
Allen’s accounts were managed, such that he could “reasonably anticipate being haled [sic] into
court in the recipient state.” Wicklund, 1995 WL 421695, at *5. In Wicklund, by contrast, the
defendants’ only contact with the forum State was through a legal demand letter sent to the
plaintiff's attorney. Jd. Especially given that the communication “was legal in nature and sent
from one attorney to another,” the court found that this sole contact did not demonstrate
defendants’ personal availment of the forum State. Jd Here, by contrast, D.T. Allen’s
defamatory emails purposefully targeted Maryland, where J.P. Allen’s accounts were managed,
in order to influence authority over the disposition of those accounts. (See Key Opp’n DT.
Allen Mot. Dismiss Key Am. Compl. Ex. B.)

The Court is likewise unconvinced by D.T. Allen’s arguments that he did not
purposefully avail himself of the forum State because he was not aware of Brown’s principal
place of business and he was acting as J.P. Allen’s attorney-in-fact. (D.T. Allen Mot. Dismiss
Key Am. Compl. Mem. Supp. at 7-8.) D.T, Allen cites no authority suggesting that a defendant
could defeat personal jurisdiction merely by claiming subjective unawareness of the location of
the subject matter of a dispute, and indeed to accept such a result would be tantamount to
rewarding willful blindness. This is especially true in this case, where D.T. Allen had actual
notice of Brown’s location in Maryland at least as of August 2019, when he waived service in
the present action. Further, even assuming arguendo that all of D.T. Allen’s Maryland contacts
were undertaken pursuant to his role as J.P. Allen’s attorney-in-fact, this does not affect the

jurisdictional analysis. See Groom v. Margulies, 265 A.2d 249, 254-55 (Md. 1970) (explaining

18
 

b

Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 19 of 22

that a defendant acting for a disclosed principal is nonetheless subject to personal jurisdiction in
Maryland). As such, the Court finds that D.T. Allen did purposefully avail himself of the forum
State for the purposes of Key’s defamation claim.

Second, D.T. Allen’s allegedly defamatory emails into the forum State unquestionably
form the basis of the dispute, so this prong is easily satisfied.

As for the third prong, D.T. Allen argues without support that the burden of requiring him
to litigate in Maryland outweighs Brown’s “interest in convenience” and that other relevent
factors “do not prop up the plaintiff's reference to emails and phone calls.” (See D.T. Allen Mot.
Dismiss Key Am. Compl. Mem. Supp. at 8-9.) D.T. Allen does not explain why litigating in
Maryland would be unduly burdensome for him. In fact, many of the factors D.T. Allen ;
names—including judicial efficiency, Maryland’s interest in adjudicating this dispute, and :
Brown’s interest in convenient relief—weigh in favor of this Court’s jurisdiction, See American
Information Corp. v. American Infometrics, Inc., 139 F, Supp. 2d 696, 700-01 (D. Md. 2001)
(internal citation omitted) (listing factors courts may evaluate when a plaintiff only demonstrates
low minimum contacts with the forum State). Accordingly, personal jurisdiction over Key’s
defamation claim against D.T. Allen is constitutionally reasonable.

In light of this analysis, Brown and Key have made a prima facie showing that D.T.
Allen has sufficient minimum contacts with Maryland to sustain personal jurisdiction over
Brown’s interpleader and declaratory judgment claims (ECF No. 40); Key’s cross-claim (ECF
No. 45); and Key’s defamation claim (ECF No. 32 (Civ. No. JKB-19-2922)). It is neither |
unexpected nor unreasonable that after months of communicating with representatives of
Brown—a Maryland-based investment company—regarding Brown’s payments from J.P.

Allen’s accounts, D.T. Allen should be sued by Brown in Maryland. See Burger King, 471 U.S.

19
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 20 of 22

at 473 (concluding that when parties “reach out beyond one state” to create continuing
obligations with citizens of another state, they are “subject to regulation and sanctions in the
other State for the consequences of their activities”). At this time, the Court’s exercise of ‘

personal jurisdiction over the current claims against D.T. Allen neither violates the long-arm

1

statute nor due process.

B. Rule 12(b)(6) Challenges of Brown’s Amended Complaint

D.T. Allen also argues that Brown’s interpleader and declaratory judgment actions should
be dismissed on 12(b)(6) grounds in two different motions. (See D.T. Allen Mot. Dismiss Key
Cross-Claim Mem. Supp. at 2, ECF No. 47-1; D.T. Allen Mot. Dismiss Brown Am. Compl. Mem.
- Supp. at 5-7, ECF No. 54-1.)

First, in D.T. Allen’s motion to dismiss Key’s cross-claim, he states, “Brown Advisory’s
Amended Complaint from which the Cross-Claim flows should be dismissed for mootness and
failure to state a cause of action,” as argued in J.P. Allen’s motion to dismiss, “which [D.T.] Allen
adopts and incorporates herein.” (D.T. Allen Mot. Dismiss Key Cross-Claim Mem. Supp. at 2.)
As previously noted, the Court stays consideration of J.P. Allen’s motion to dismiss and declines
to reach the arguments contained therein through D.T. Allen’s incorporation by reference.

Second, in his motion to dismiss Brown’s Amended Complaint, D.T. Allen contends that
Brown’s interpleader and declaratory judgment claims against him “fail[] to make any allegation
against [D.T.] Allen in his individual capacity on which relief can be granted.” (DT. Allen Mot.

Dismiss Brown Am. Compl. Mem. Supp. at 5.) Neither argument is availing. D.T. Allen

f
|

mischaracterizes the reasoning of Morgan Stanley DW, Inc. v. Divel, which dismissed an
interpleader action as against an alleged former trustee. Civ. No. RDB-05-673, 2006 WL 167707,

at *2 (D. Md. Jan. 23, 2006) (“While Morgan Stanley’s Complaint alleges that [the defendant] was

20
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 21 of 22

a trustee to the trust accounts, it contains no allegation that he Aas a claim, let alone a reasonable
claim, to the assets in the trusts.”) (emphasis added). Here, although D.T. Allen disclaims a
personal interest in J.P. Allen’s Disputed Accounts, unlike in Morgan Stanley, he continues to
claim control over the disposition of those accounts as J.P. Allen’s purported attorney-in-fact,
which plausibly exposes Brown “to multiple obligations regarding the same funds.” Bucksport
Water Sys., Inc. v. Weaver Eng’g, Inc., Civ. No. RBH-13-02503, 2013 WL 5914410, at *4 (D.
S.C, Oct. 31, 2013).

Additionally, the Court is unconvinced by D.T. Allen’s threadbare argument that Brown’s
declaratory judgment claim “does not make any specific allegations against David Allen in his
individual capacity” and does not “state any facts pertaining to David Allen upon which relief
could be granted” nor “seek relief against David Allen.” (D.T. Allen Mot, Dismiss Brown Am.
Compl. Mem. Supp. at 7.) D.T. Allen’s contention is facially untrue; Brown’s Amended
Complaint for declaratory judgment in part asks this Court to “[dJeclar[e] whether the DT Allen
POA is effective” and “enjoin[] Defendants ... from bringing or prosecuting any other action
against Brown.” (Brown Am. Compl. at 23.) Without more, D.T. Allen cannot satisfy his burden
of proving that Brown fails to state a claim for relief for declaratory judgment. See Cohen v. Bd.
of Trs. of the Univ. of the Dist. of Columbia, 819 F.3d 476, 481 (D.C. Cir. 2016) (explaining that
the party moving for dismissal under Rule 12(b)(6) bears the burden of persuasion).

Accordingly, the Court also denies this motion to dismiss Brown’s interpleader and

declaratory judgment claims.

21
Case 1:19-cv-02332-JKB Document 107 Filed 09/29/20 Page 22 of 22

IV. Conclusion

For the foregoing reasons, an Order shall enter STAYING consideration of J.P. Allen’s
motion to dismiss pending the conclusion of competency proceedings in this case (ECF No. 46)

and DENYING D.T. Allen’s motions to dismiss. (ECF Nos. 47, 54, 36 (Civ. No. JKB-19-2922).)

DATED this Z qT day of September, 2020.

BY THE COURT:

LO) pm KN 2h

James K. Bredar
Chief Judge

 

22
